

116 HR 616 IH: Life at Conception Act
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 616IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Mooney of West Virginia (for himself, Mr. Jones, Mr. Davidson of Ohio, Mr. Rooney of Florida, Mr. Palmer, Mr. Massie, Mr. Kelly of Mississippi, Mr. Gosar, Mr. Lamborn, Mr. Comer, Mr. Kelly of Pennsylvania, Mr. Huizenga, Mr. Williams, Mr. Rogers of Alabama, Mr. Zeldin, Mr. Mullin, Mr. Johnson of Ohio, Mr. Smucker, Mr. King of Iowa, Mr. Biggs, Mr. Hice of Georgia, Mr. Duncan, Mr. Gaetz, Mr. Gianforte, Mr. Flores, Mr. Weber of Texas, Mr. Young, Mr. Hagedorn, Mr. Thompson of Pennsylvania, Mr. Grothman, Mr. Hudson, Mr. Reschenthaler, Mr. Carter of Texas, Mr. Chabot, Mr. Kustoff of Tennessee, Mr. Marshall, Mr. Wenstrup, Mr. Long, Mr. LaHood, Mr. Holding, Mr. Smith of Missouri, Mr. Emmer, Mr. Bilirakis, Mr. Hollingsworth, Mr. Collins of New York, Mr. Cole, Mr. Smith of Nebraska, Mr. Babin, Mr. Guest, Mr. Mast, Mr. Womack, Mr. Johnson of South Dakota, Mr. Rouzer, Mr. Westerman, Mr. Spano, Mr. Conaway, Mr. Bacon, Mr. Graves of Georgia, Mr. Bishop of Utah, Mr. Kevin Hern of Oklahoma, Mr. Moolenaar, Mr. Gibbs, Mr. Meadows, Mr. Arrington, Mr. Banks, Mrs. Roby, Mr. Fortenberry, Mr. Rutherford, Mr. Brady, Mr. Harris, Mr. Olson, Mr. John W. Rose of Tennessee, Mr. Ratcliffe, Mr. Brooks of Alabama, Mr. Norman, Mrs. Wagner, Mr. Watkins, Mrs. Hartzler, Mr. Gohmert, Mrs. Lesko, Mr. Allen, Mr. Estes, Mr. Palazzo, Mr. Higgins of Louisiana, Mr. Steube, Mr. Buck, Mr. Webster of Florida, Mrs. Miller, Mr. Peterson, Mr. Luetkemeyer, Mr. Gallagher, Mr. Jordan, Mr. Graves of Missouri, Mr. Wright, Mr. Fulcher, Mr. Bucshon, Mr. Byrne, Mr. Marchant, Mr. Stauber, Mr. Johnson of Louisiana, Mr. McKinley, and Mr. Joyce of Pennsylvania) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo implement equal protection under the 14th article of amendment to the Constitution for the right
			 to life of each born and preborn human person.
	
 1.Short titleThis Act may be cited as the Life at Conception Act. 2.Right to lifeTo implement equal protection for the right to life of each born and preborn human person, and pursuant to the duty and authority of the Congress, including Congress’ power under article I, section 8, to make necessary and proper laws, and Congress’ power under section 5 of the 14th article of amendment to the Constitution of the United States, the Congress hereby declares that the right to life guaranteed by the Constitution is vested in each human being. However, nothing in this Act shall be construed to authorize the prosecution of any woman for the death of her unborn child.
 3.DefinitionsFor purposes of this Act: (1)Human person; human beingThe terms human person and human being include each and every member of the species homo sapiens at all stages of life, including the moment of fertilization, cloning, or other moment at which an individual member of the human species comes into being.
 (2)StateThe term State used in the 14th article of amendment to the Constitution of the United States and other applicable provisions of the Constitution includes the District of Columbia, the Commonwealth of Puerto Rico, and each other territory or possession of the United States.
			